DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-4, 6-12, 14-17, and 18-20 are rejected under 35 U.S.C. 103.
	Claims 5, 13, and 18 are objected to for being dependent from a rejected base claim.
	Claim 3 is objected to for minor informalities.

Claim Objections
Claim 3 is objected to because of the following informalities:
In line 10 of claim 3, “the one or more selected technology” should read “the one or more selected technology services”.
Appropriate correction is required.

Claims 5, 13, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 6-8, 10-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over BODMAN (US 2020/0053175 A1) in view of YEN (US 2016/0321034 A1) and further in view of PATEL (US 2014/0129703 A1).

Regarding Claim 1, BODMAN teaches a method, comprising: receiving, by a device, priority data identifying one or more priorities that are relevant to a configuration of a software application; (“As shown in GUI 400, a user may set an enterprise strategy (e.g., "Agile Supply Chain") as a monitored metric by creating and storing a record in an Enterprise Strategy table” Paragraph 0045. The “enterprise strategy” is a priority selected by a user. Also see Paragraph 0025, 0037, and Figure 3 which illustrate a cloud resources platform used to select application components relevant to a business strategy for installation by an enterprise client.)
receiving, by the device, feature data identifying one or more features related to the one or more priorities; (“the user may associate one or more enterprise unit strategies (e.g., "Reinvent supply chain technology", "Agile financial management", and the like) to an enterprise strategy (e.g., "Agile Supply Chain"), and further as shown in GUI 500, the user may also associate one or more goals (e.g., "Decrease Support Cost by 50% by FY18", "Increase Standards Compliance by 30%", and the like) to each enterprise unit strategy, thereby setting measurable and monitored targets, strategies and goals for achieving the high-level objectives of the enterprise” Paragraph 0046. The high-level objective of the enterprise (e.g. “agile supply chain”) is the priority, while the selected goals are the features related to the priority.)
identifying, by the device, a set of technology services to include in a reference architecture that is to be used to select at least one cloud service provider to support the software application, (“Each application component 1, 2, . . . , M 320 may provide coverage in one or more capability areas or enterprise units such as IT, security, customer service, HR, finance, legal, marketing, sales, compliance, and governance” Paragraph 0039. The application components are cloud service providers (see Cloud Resources Platform 310 in Figure 3). The “capability areas” are the technology services, which each cloud service provider is related to.)
wherein the set of technology services are identified based on a machine learning-driven analysis of the one or more priorities and the one or more features; (“artificial intelligence module 385 including a machine learning model developed based on a known dataset may be used to automatically classify, using semantic matching or another similar technique, applications and application components 1, 2, . . . , N 375 into classes corresponding to respective standardized framework capabilities and processes provided by the component, and to a predict functional coverage score provided by the component to cover the corresponding predicted standardized capability” Paragraph 0055. The application components are organized into particular classes (technology services) based on semantic matching of the metadata of the component to the priorities and features covered by the area. When a user selects a goal (i.e. feature) in Figure 5, the application components that best match the goal are determined using a machine learning model.)
…updating, by the device, a set of scores associated with the reference architecture… (“recommendation engine 325 may determine a maturity score (e.g., a value between 1 and 10, with 10 indicating a highest level of maturity) indicating a level of maturity of implementation of each application component 1, 2, . . . , M 320, update Paragraph 0041. “The user may set and track, on enterprise planning portal 330, a variety of monitored metrics (e.g., enterprise strategies; enterprise unit strategies; goals; objectives; targets such as target risk score, target cost score, and target agility score; capabilities or processes identified in a standardized framework; and the like) to optimize one or more actions (services/processes/functions 345) associated with the enterprise.” Paragraph 0042. A set of scores associated with the enterprise are available to the user.)
wherein a subset of the set of scores are updated to reflect one or more degrees to which one or more cloud service providers offer the one or more selected technology services; (“artificial intelligence module 385… to a predict functional coverage score provided by the component to cover the corresponding predicted standardized capability” Paragraph 0055. “analytics module 390 may provide… feedback data indicating an effectiveness score of the application component in achieving its stated value proposition” Paragraph 0056. The “functional coverage score” and “effectiveness score” are equivalent to “degrees to which one or more cloud service providers offer the one or more selected technology services”. Note. Also see the “fitness metric” in Paragraph 0030 of PATEL referenced below.)
and providing, by the device, data identifying the set of scores that have been updated for display via the interface to allow the set of scores to be used to select a particular cloud service provider. (“Based on overall scores generated by recommendation engine 325 for the detected application components, a ranked list of applications or components 910 may be presented to a user of client instance 315. As 
BODMAN does not teach including, by the device, data that identifies the set of technology services as part of the reference architecture; providing, by the device, data identifying the reference architecture for display via an interface; receiving, by the device, data identifying one or more selected technology services of the set of technology services, wherein the data identifying the one or more selected technology services serves as an indicator that the one or more selected technology services have been selected by a user; and updating the set of scores based on the one or more selected technology services.
However, YEN, which is directed to a user interface as a service platform, teaches including, by the device, data that identifies the set of technology services as part of the reference architecture; (“FIG. 2C is an illustration of the example user interface portal 200 to account for initial user input regarding the user experience as a service platform. After selection of the solution areas and sub-categories of interest, the platform can be further configured to present different initial platform options to the designer. In an example embodiment, the designer is provided with several options, such as Platform One 242 and Platform Two 242. The designer is further provided with additional information regarding the distinctions between the platforms. For example, Platform One is indicated as desirable for designers having an emphasis on Virtual Brainstorming, SMART Templates, Third Party Tool Integration, Paragraph 0044. See Figure 2C: A plurality of technology services that are part of a references architecture are presented to a user.)
providing, by the device, data identifying the reference architecture for display via an interface; (“FIG. 2D is an illustration of the example rich user interface 200 of the platform according to one example configuration. FIG. 2D provides the resultant user interface portal 200 if the designer selected button 246.” Paragraph 0045. See Figures 2D and 2E, which provide a reference architecture for display via a design interface.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the the service recommendation platform including various scores to aide a designer in selecting a cloud service taught by BODMAN by presenting the determined technological services and displaying a reference architecture of the enterprise to the user, as taught by YEN. Since YEN is also directed to a business software environment, the combination would yield predictable results. As suggested by YEN (Paragraphs 0021-22), such an implementation would improve the user experience by allowing a user to address a business concern regardless of experience level of the user.
Furthermore, PATEL, which is directed to curation of cloud services to meet the goals of a business, teaches receiving, by the device, data identifying one or more selected technology services of the set of technology services, wherein the data identifying the one or more selected technology services serves as an indicator that the one or more selected technology services have been selected by a user; (“The user interface also presents software applications available to the an end-user, and include indicia that when actuated or otherwise selected can permit the end-user to browse various categories of cloud services (e.g., software solutions) and/or receive recommendation for cloud services in one or more of such categories.” Paragraph 0053. A user selects a particular category, which corresponds to a technology service, in order to receive a recommendation for a cloud service related to that category. See Figure 6: a user can select a “Payroll” or “Labor Management” category in order to view cloud services related to that category.)
and updating the set of scores based on the one or more selected technology services. (“The solution component domain 110 can be accessed by a selection and categorization component 120 that can categorize a cloud service in such domain based at least in part on a fitness metric indicative or otherwise representative of industry alignment of the cloud service with an organization. In addition or in the alternative, the fitness metric can be indicative of an organization's predetermined activity (e.g., a business activity, such as payroll) that the cloud service can address (e.g., solve, monitor, audit, a combination thereof or the like). Categorization of one or more cloud services can include generation of information indicative or otherwise representative of effectiveness of a cloud service to address a specific organizational performance indicator, such as an organizational need” Paragraph 0030. A fitness score is generated based on a selected organizational activity, which is equivalent to a 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the service recommendation platform including various scores to aide a designer in selecting a cloud service taught by BODMAN in view of YEN by updating the scores based on a selection of a technology service desired by a user as taught by PATEL. Since BODMAN teaches updating the scores and PATEL also teaches calculation of various scores or metrics to determine the suitability of a cloud service for an organization, it would have been obvious that the scores would be updated in response to selection of a particular technology service category by the user. This would improve the user experience by allowing the designer to select a technological service without having the expertise in the particular service. As taught by PATEL (Paragraph 0009), “access can be provided to specific cloud solutions without an organization or organization officer having an understanding of the technological nature or peculiarities of a specific cloud solution, thus making curation of a cloud solution relevant to the organization or the organization officer regardless of the technological expertise thereof.”

Regarding Claim 4, BODMAN in view of YEN and PATEL further teaches wherein the set of technology services include at least one of: a database management service, an enterprise integration service, a user interface service, a machine learning service, a monitoring service, an analytics service, or a security service. (BODMAN, “may include components related to the following applications and modules: IT Service Management, Incident Management, Problem Management, Change and Release Management, Benchmarks, Cost Management, Request Management, Configuration Management Database… Security, Security Operations, Governance, Risk and Compliance, Customer Service, Customer Service Management, Field Service Management, Knowledge Management, HR Service Delivery, Case and Knowledge Management, Employee Service Center, Employee Onboarding and Transitions.” Paragraph 0039.)

Regarding Claim 6, BODMAN in view of YEN and PATEL further teaches wherein updating the set of scores comprises: providing data identifying the one or more selected technology services as input to a data model to cause the data model to output a set of service availability scores that reflect the one or more degrees to which the one or more cloud service providers offer the one or more selected technology services, wherein the set of service availability scores are the subset of the set of scores. (PATEL, “At block 1020, a group of one or more cloud services is accessed. At block 1030, fitness of at least one cloud service of the group of cloud services is evaluated for the environment based at least on the organizational criterion. Evaluating the fitness of the at least one cloud service in such a manner generates, in one aspect, at least one fitness metric for the at least one cloud service. In one aspect, evaluating the at least one cloud service comprises determining the alignment between an industry vertical associated with the organization and a cloud service of the at least one cloud service. In another aspect, evaluating the at least one 

Regarding Claim 7, BODMAN in view of YEN and PATEL further teaches wherein the subset of the set of scores is a first subset; and wherein the set of scores include at least one of: a second subset of the set of scores that indicate degrees to which the one or more selected technology services account for the one or more features, or a third subset of the set of scores indicating one or more degrees to which the one or more selected technology services have satisfied a set of architecture requirements. (BODMAN, “one or more scores (e.g., a value between 1 and 10) for one or more factors like reduces risk, reduces cost, and improves agility; feedback data indicating an effectiveness score of the entity based on historic customer implementation of the entity;” Paragraph 0053. See Figure 9, for example, which shows a second set of scores that indicate degrees to which the one or more applications account for the features desired by the user (i.e. reducing cost, reducing risk, increasing agility). The “effectiveness score” also reads on “degrees to which one have satisfied a set of architecture requirements”.)

Regarding Claim 8, BODMAN teaches a device, comprising: one or more memories; and one or more processors, operatively coupled to the one or more memories, to: (See Figure 11)
receive, from a user device, priority data identifying one or more priorities that are relevant to a configuration of one or more applications; (“As shown in GUI 400, a user may set an enterprise strategy (e.g., "Agile Supply Chain") as a monitored metric by creating and storing a record in an Enterprise Strategy table” Paragraph 0045. The “enterprise strategy” is a priority selected by a user. Also see Paragraph 0025, 0037, and Figure 3 which illustrate a cloud resources platform used to select application components relevant to a business strategy for installation by an enterprise client.)
receive, from the user device, feature data identifying one or more features related to the one or more priorities; (“the user may associate one or more enterprise unit strategies (e.g., "Reinvent supply chain technology", "Agile financial management", and the like) to an enterprise strategy (e.g., "Agile Supply Chain"), and further as shown in GUI 500, the user may also associate one or more goals (e.g., "Decrease Support Cost by 50% by FY18", "Increase Standards Compliance by 30%", and the like) to each enterprise unit strategy, thereby setting measurable and monitored targets, strategies and goals for achieving the high-level objectives of the enterprise” Paragraph 0046. The high-level objective of the enterprise (e.g. “agile supply chain”) is the priority, while the selected goals are the features related to the priority.)
identify a set of technology services to include in a reference architecture that is to be used to select at least one cloud service provider to support the one or more applications, (“Each application component 1, 2, . . . , M 320 may provide coverage in one or more capability areas or enterprise units such as IT, security, customer service, HR, finance, legal, marketing, sales, compliance, and governance” Paragraph 0039. The application components are cloud service providers (see Cloud Resources Platform 310 in Figure 3). The “capability areas” are the technology services, which each cloud service provider is related to.)
wherein the set of technology services are identified based on the one or more priorities and the one or more features; (“artificial intelligence module 385 including a machine learning model developed based on a known dataset may be used to automatically classify, using semantic matching or another similar technique, applications and application components 1, 2, . . . , N 375 into classes corresponding to respective standardized framework capabilities and processes provided by the component, and to a predict functional coverage score provided by the component to cover the corresponding predicted standardized capability” Paragraph 0055. The application components are organized into particular classes (technology services) based on semantic matching of the metadata of the component to the priorities and features covered by the area. When a user selects a goal (i.e. feature) in Figure 5, the application components that best match the goal are determined using a machine learning model.)
…update a set of scores associated with the reference architecture based on a result of a machine learning-driven analysis of the one or more priorities, the one or more features… (“recommendation engine 325 may determine a maturity score (e.g., a value between 1 and 10, with 10 indicating a highest level of maturity) indicating a level of maturity of implementation of each application component 1, 2, . . . , M 320, update the maturity score depending on changes made to the application component, and store a current maturity score of each component in storage device” Paragraph 0041. “The user may set and track, on enterprise planning portal 330, a variety of monitored metrics (e.g., enterprise strategies; enterprise unit strategies; goals; objectives; targets such as target risk score, target cost score, and target agility score; capabilities or processes identified in a standardized framework; and the like) to optimize one or more actions (services/processes/functions 345) associated with the enterprise.” Paragraph 0042. A set of scores associated with the enterprise are available to the user. See Paragraph 0055, which further describes determining scores using a machine learning model.)
wherein the set of scores include at least one of: a first subset of the set of scores indicating one or more degrees to which one or more cloud service providers offer the one or more selected technology services, (“artificial intelligence module 385… to a predict functional coverage score provided by the component to cover the corresponding predicted standardized capability” Paragraph 0055. “analytics module 390 may provide… feedback data indicating an effectiveness score of the application component in achieving its stated value proposition” Paragraph 0056. The “functional coverage score” and “effectiveness score” are equivalent to “degrees to which one or more cloud service providers offer the one or more selected technology Note. Also see the “fitness metric” in Paragraph 0030 of PATEL referenced below.)
a second subset of the set of scores indicating one or more degrees to which the one or more selected technology services relate to the one or more features, or a third subset of the set of scores indicating one or more degrees to which the one or more selected technology services have satisfied a set of architecture requirements; (BODMAN, “one or more scores (e.g., a value between 1 and 10) for one or more factors like reduces risk, reduces cost, and improves agility; feedback data indicating an effectiveness score of the entity based on historic customer implementation of the entity;” Paragraph 0053. See Figure 9, for example, which shows a second set of scores that indicate degrees to which the one or more applications account for the features desired by the user (i.e. reducing cost, reducing risk, increasing agility). The “effectiveness score” also reads on “degrees to which one or more selected technology services have satisfied a set of architecture requirements”.)
and provide data identifying the set of scores that have been updated to be displayed via the interface of the user device. (“Based on overall scores generated by recommendation engine 325 for the detected application components, a ranked list of applications or components 910 may be presented to a user of client instance 315. As shown in FIG. 9, respective scores for factors such as Agility 920, Risk 930, and Cost 940, may also be presented in association with respective applications or components 910.” Paragraph 0077. A user is presented with a ranked list of application (cloud service providers) to select for integration with the enterprise client.)
include data that identifies the set of technology services as part of the reference architecture; provide data identifying the reference architecture to be displayed via an interface of the user device; provide data identifying the reference architecture to be displayed via an interface of the user device; receive data identifying one or more selected technology services, of the set of technology services and updating the set of scores based on the one or more selected technology services
However, YEN, which is directed to a user interface as a service platform, teaches include data that identifies the set of technology services as part of the reference architecture; (“FIG. 2C is an illustration of the example user interface portal 200 to account for initial user input regarding the user experience as a service platform. After selection of the solution areas and sub-categories of interest, the platform can be further configured to present different initial platform options to the designer. In an example embodiment, the designer is provided with several options, such as Platform One 242 and Platform Two 242. The designer is further provided with additional information regarding the distinctions between the platforms. For example, Platform One is indicated as desirable for designers having an emphasis on Virtual Brainstorming, SMART Templates, Third Party Tool Integration, and Gamification. To select Platform One, the designer clicks on button 246. Platform Two is indicated as desirable for designers having an emphasis on Creation of UI code, Storage, Improving the look and feel of a product, User Appreciation, and Progress Reports. To select Platform Two, the designer clicks on button 248.” Paragraph 0044. See Figure 2C: A 
provide data identifying the reference architecture to be displayed via an interface of the user device; (“FIG. 2D is an illustration of the example rich user interface 200 of the platform according to one example configuration. FIG. 2D provides the resultant user interface portal 200 if the designer selected button 246.” Paragraph 0045. See Figures 2D and 2E, which provide a reference architecture for display via a design interface.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the the service recommendation platform including various scores to aide a designer in selecting a cloud service taught by BODMAN by presenting the determined technological services and displaying a reference architecture of the enterprise to the user, as taught by YEN. Since YEN is also directed to a business software environment, the combination would yield predictable results. As suggested by YEN (Paragraphs 0021-22), such an implementation would improve the user experience by allowing a user to address a business concern regardless of experience level of the user.
However, PATEL, which is directed to curation of cloud services to meet the goals of a business, teaches receive data identifying one or more selected technology services, of the set of technology services (“The user interface also presents software applications available to the an end-user, and include indicia that when actuated or otherwise selected can permit the end-user to browse various categories of cloud services (e.g., software solutions) and/or receive recommendation Paragraph 0053. A user selects a particular category, which corresponds to a technology service, in order to receive a recommendation for a cloud service related to that category. See Figure 6: a user can select a “Payroll” or “Labor Management” category in order to view cloud services related to that category.)
and updating the set of scores based on the one or more selected technology services (“The solution component domain 110 can be accessed by a selection and categorization component 120 that can categorize a cloud service in such domain based at least in part on a fitness metric indicative or otherwise representative of industry alignment of the cloud service with an organization. In addition or in the alternative, the fitness metric can be indicative of an organization's predetermined activity (e.g., a business activity, such as payroll) that the cloud service can address (e.g., solve, monitor, audit, a combination thereof or the like). Categorization of one or more cloud services can include generation of information indicative or otherwise representative of effectiveness of a cloud service to address a specific organizational performance indicator, such as an organizational need” Paragraph 0030. A fitness score is generated based on a selected organizational activity, which is equivalent to a technology service. It would have been obvious in view of BODMAN, that if a user selects a particular technology category such as in Figure 6 of PATEL, then the recommended cloud services would be from that category.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the service recommendation platform including various scores to aide a designer in selecting a cloud service taught by BODMAN by updating the scores based on a selection of a technology service desired by a user as taught by PATEL. Since BODMAN teaches updating the scores and PATEL also teaches calculation of various scores or metrics to determine the suitability of a cloud service for an organization, it would have been obvious that the scores would be updated in response to selection of a particular technology service category by the user. This would improve the user experience by allowing the designer to select a technological service without having the expertise in the particular service. As taught by PATEL (Paragraph 0009), “access can be provided to specific cloud solutions without an organization or organization officer having an understanding of the technological nature or peculiarities of a specific cloud solution, thus making curation of a cloud solution relevant to the organization or the organization officer regardless of the technological expertise thereof.”

Regarding Claim 10, BODMAN in view of YEN and PATEL further teaches wherein the one or more priorities include at least one of: one or more priorities directed to a particular industry, one or more priorities directed to one or more organizational processes, or one or more priorities directed to one or more organizational concepts; (BODMAN, “a user may set an enterprise strategy (e.g., "Agile Supply Chain") as a monitored metric by creating and storing a record in an Enterprise Strategy table… the user may associate one or more enterprise unit strategies (e.g., "Reinvent supply chain technology", "Agile financial management", and the like) to an enterprise strategy (e.g., "Agile Supply Chain")” Paragraph 0046. “Supply 
and wherein the one or more features include at least one of: one or more features that identify tasks of the one or more organizational processes, or one or more features that identify properties of the one or more organizational concepts. (BODMAN, “and further as shown in GUI 500, the user may also associate one or more goals (e.g., "Decrease Support Cost by 50% by FY18", "Increase Standards Compliance by 30%", and the like) to each enterprise unit strategy” Paragraph 0046. Goals such as decreasing cost and increasing compliance are tasks related to an organizational process. The various metrics selected by the user are also properties of an organizational concept. See Figure 6, which provides more examples of tasks and properties related to organizational processes and concepts.)

Regarding Claim 11, BODMAN in view of YEN and PATEL further teaches wherein the priority data identifying the one or more priorities is particular priority data; and wherein the one or more processors are further to: receive, from the user device, data describing a problem to be addressed by the one or more applications; analyze the data describing the problem using one or more natural language processing techniques to determine a problem type; (PATEL, “a cloud service can be identified in response to a query, such as "What services can help me attract more customers during restaurant week." It should be appreciated that, in one aspect, other queries can be formulated in order for the selection and categorization component 120 to identify or otherwise select a cloud service from the 
Also see Paragraphs 0044-46 of BODMAN, which teach semantically determining a metric, or priority, based on the user’s textual entries in various fields shown in Figures 4 and 5.)
identify recommended priorities by referencing a data structure that associates the recommended priorities with an identifier of the problem type; (PATEL, “the selection and categorization component 120 can translate a service query into a set of one or more cloud services (e.g., software applications) suitable for a business entity or organization. As described herein, at least to identify or otherwise select cloud services, the selection and categorization component 120 can incorporate information indicative of one or more of type of industry associated with a device that originates a query, an initial categorization, or one or more of feedback metrics (e.g., utilization metrics) associated with a cloud service.” Paragraph 0036. A query from a user is used to determine a category of a cloud service needed by a user.)
and provide priority data identifying the recommended priorities for display via the interface, wherein the priority data identifying the recommended priorities includes the particular priority data identifying the one or more priorities. (PATEL, “FIG. 5 presents another example consumption webpage 500 that can be accessed via actuation of navigation indicia 414. The consumption webpage 500 can render the 

Regarding Claim 12, BODMAN in view of YEN and PATEL further teaches wherein the feature data identifying the one or more features is particular feature data; and wherein the one or more processors are further to: analyze the priority data using one or more natural language processing techniques to determine a feature type; (BODMAN, “the standardized capability of the framework may be automatically identified and associated with a set metric based on semantic matching or other textual matching technique with an unstructured textual monitored metric (e.g. enterprise strategy or enterprise unit strategy of GUI 400 and 500) input by a user.” Paragraph 0048. Features such as “develop vision and strategy” are semantically identified from text input by a user.)
identify recommended features by referencing a data structure that associates the recommended features with an identifier of the feature type; and provide priority data identifying the recommended features for display via the interface of the user device, wherein the priority data identifying the recommended features includes the particular feature data identifying the one or more features. (PATEL, “a cloud service can be identified in response to a query, such as "What services can help me attract more customers during restaurant week." It Paragraphs 0036-37. A query is analyzed to determine recommended features for display to the user. See Figure 6: features including web-site building, social media, and reservations are determined to be relevant to a priority of restaurant marketing. Appropriate cloud services related to those features are recommended.)

Regarding Claim 14, BODMAN in view of YEN and PATEL further teaches wherein the one or more processors, when updating the set of scores, are to: provide data identifying the one or more selected technology services as input to a data model to cause the data model to output a set of service availability scores that reflect the degree to which the one or more cloud service providers offer the one or more selected technology services, wherein the set of service availability scores are the first subset of the set of scores. (PATEL, “At block 1020, a group of one or more cloud services is accessed. At block 1030, fitness of at least one cloud service of the group of cloud services is evaluated for the environment based at least on the organizational criterion. Evaluating the fitness of the at least one cloud service in such a manner generates, in one aspect, at least one fitness metric for the at least one cloud service. In one aspect, evaluating the at least one cloud service comprises determining the alignment between an industry vertical associated with the organization and a cloud service of the at least one cloud service. In another aspect, evaluating the at least one cloud service can comprise determining the effectiveness of a cloud service of the at least one cloud service against an organizational need represented, at least in part, by the organizational criterion.” Paragraph 0077. The fitness metric is a score of to what degree the cloud service provider offers the selected technology service. In view of Paragraph 0055 of BODMAN, it would have been obvious to use a machine learning model to generate the score. Furthermore, the “functional coverage score” taught in Paragraph 0055 of BODMAN is equivalent to the service availability score and is generated using a machine learning model.)

Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over BODMAN (US 2020/0053175 A1) in view of PATEL (US 2014/0129703 A1) and further in view of YEN (US 20160321034 A1) and HODGES (US 2012/0198103 A1).

Claim 2, BODMAN in view of PATEL teaches all the limitations of claim 1, on which claim 2 depends.
BODMAN in view of PATEL does not teach further comprising: providing, after including the data that identifies the set of technology services as part of the reference architecture, configuration instructions to a smart device to cause the smart device and a set of attachable components of the smart device to be configured with the data identifying the set of technology services; and wherein receiving the data identifying the one or more selected technology services comprises: receiving, from the smart device and based on one or more attachable components, of the set of attachable components, being attached to the smart device, at least one of: the data identifying the one or more selected technology services, or one or more identifiers indicating which of the one or more of the attachable components were attached to the smart device.
	However, HODGES, which is directed to a modular development platform, teaches further comprising: providing, after including the data that identifies the set of technology services as part of the reference architecture, configuration instructions to a smart device to cause the smart device and a set of attachable components of the smart device to be configured with the data identifying the set of technology services; (“a peripheral device may be reprogrammed across the bus in an assembled device using the interface element. In such an example, the interface element may be provided with new firmware and then the interface element may install this onto the peripheral device. The interface element may comprise a special `install mode` which performs this installation. By reprogramming in this way, a multiplexer is 
and wherein receiving the data identifying the one or more selected technology services comprises: receiving, from the smart device and based on one or more attachable components, of the set of attachable components, being attached to the smart device, at least one of: the data identifying the one or more selected technology services, or one or more identifiers indicating which of the one or more of the attachable components were attached to the smart device. (“The interface element may also be used to discover and identify peripherals connected to the bus by running a suitable discovery protocol on the base module and the interface element.” Paragraph 0051. “The control device 1101 comprises non-volatile configuration memory, an identifier unique to that module, a descriptor of the module function and/or digital output lines. The digital output lines are used to control the multiplexer 1102 that in turn controls which digital signals are exposed on the bus connector 109” Paragraph 0061. The attachable component is identified, including the module function of the device. It would have been obvious for the attachable device to be programmed with a particular technology service.)
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the software development platform for recommending cloud services to a designer taught by BODMAN in view of PATEL by the modular development platform with attachable components taught by HODGES. Since the peripheral devices of HODGES is reconfigurable, it would have been obvious to send the configuration data for the selected cloud service to the devices. Such an implementation would merely amount to incorporation of the software development platform taught by BODMAN in view of PATEL into a specific technological environment. As taught by HODGES (Paragraph 0028), “By using a well defined interface, additional peripheral modules can be developed as required without requiring modification of the base module or any other peripheral modules (i.e. it is a self-contained task). Additionally, by using a well-defined interface, this assists in managing the complexity of both the hardware and the firmware.” Therefore, use of the peripheral modules would aid in a designer by allowing the designer to implement or test a new component without affecting the base system.

Claims 3, 9, 15-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over BODMAN (US 2020/0053175 A1) in view of YEN (US 20160321034 A1) and further in view of PATEL (US 2014/0129703 A1) and BRUDE (US 2019/0303110 A1).

Regarding Claim 3, BODMAN in view of PATEL teaches all the limitations of claim 1, on which claim 3 depends.
BODMAN in view of PATEL does not teach further comprising: providing, after including the data that identifies the set of technology services as part of the reference architecture, configuration instructions to a particular device supporting virtual reality (VR) or augmented reality (AR) to cause the particular device to display the data identifying the set of technology services; and wherein receiving the data identifying the one or more selected technology services comprises: receiving the data identifying the one or more selected technology services from the particular device, wherein the data identifying the one or more selected technology serves as a particular indicator that the user has interacted with a virtual environment to select the one or more selected technology services.
	However, BRUDE, which is directed to a virtual reality software development visualization platform, teaches further comprising: providing, after including the data that identifies the set of technology services as part of the reference architecture, configuration instructions to a particular device supporting virtual reality (VR) or augmented reality (AR) to cause the particular device to display the data identifying the set of technology services; (“In particular, VR development engine 216 can generate or render a virtual reality (VR) environment that visualizes a software application and provides access to comprehensive software development capabilities. In some embodiments, for example, VR development engine 216 may visualize a software application based on its associated application data 218, such as source code and/or configuration files, among other examples. For example, VR development engine 216 may analyze the associated application data 218 to determine the overall architecture and ecosystem of the application, and VR development engine 216 may then generate a 3D representation of the application based on its overall architecture.” Paragraph 0040. See Figure 2 and Paragraphs 34-37: The VR device is 
and wherein receiving the data identifying the one or more selected technology services comprises: receiving the data identifying the one or more selected technology services from the particular device, wherein the data identifying the one or more selected technology serves as a particular indicator that the user has interacted with a virtual environment to select the one or more selected technology services. (“the developer may use VR controller 240 to further navigate through, select, and/or interact with certain portions of the architecture or ecosystem of the application, including develop and write code, execute code, perform testing and debugging, and so forth. In some embodiments, for example, VR controller 240 may include a motion tracking handheld controller or glove that allows the developer to interact within the VR environment using hand motions and gestures” Paragraph 0044. Also see Paragraph 0053. The VR device allows the user to interact with and make selections in the virtual environment. It would have been obvious to allow the user to make a selection of a technology service, such as in Figure 6 of PATEL, presented on the display of the virtual reality device.)
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the software development platform for recommending cloud services to a designer taught by BODMAN in view of PATEL by incorporating the VR interface for visualizing a software development platform taught by BRUDE. Since the VR device of BRUDE is configurable and BRUDE is also directed to 

Regarding Claim 9, BODMAN in view of PATEL teaches all the limitations of claim 8, on which claim 9 depends.
BODMAN in view of PATEL does not teach wherein the one or more processors are further to: provide, after including the data that identifies the set of technology services as part of the reference architecture, configuration instructions to another device to allow the other device to use the configuration instructions to provide an interactive display of the set of technology services; and wherein the one or more processors, when receiving the data identifying the one or more selected technology services, are to: receive the data identifying the one or more selected technology services from the other device.
	However, BRUDE, which is directed to a virtual reality software development visualization platform, teaches wherein the one or more processors are further to: provide, after including the data that identifies the set of technology services as part of the reference architecture, configuration instructions to another device to allow the other device to use the configuration instructions to provide an interactive display of the set of technology services; (“In particular, VR development engine 216 can generate or render a virtual reality (VR) environment that visualizes a software application and provides access to comprehensive software development capabilities. In some embodiments, for example, VR development engine 216 may visualize a software application based on its associated application data 218, such as source code and/or configuration files, among other examples. For example, VR development engine 216 may analyze the associated application data 218 to determine the overall architecture and ecosystem of the application, and VR development engine 216 may then generate a 3D representation of the application based on its overall architecture.” Paragraph 0040. See Figure 2 and Paragraphs 34-37: The VR device is an external device 220, such as a headset, that is in communication with a software development system 210. The VR device is configured using the configuration files from the software development system.)
and wherein the one or more processors, when receiving the data identifying the one or more selected technology services, are to: receive the data identifying the one or more selected technology services from the other device. (“the developer may use VR controller 240 to further navigate through, select, and/or interact with certain portions of the architecture or ecosystem of the application, including develop and write code, execute code, perform testing and debugging, and so forth. In some embodiments, for example, VR controller 240 may include a motion tracking handheld controller or glove that allows the developer to interact within the VR environment using hand motions and gestures” Paragraph 0044. Also see Paragraph 0053. The VR device allows the user to interact with and make selections in the virtual environment. It would have been obvious to allow the user to make a selection of a technology service, such as in Figure 6 of PATEL, presented on the display of the virtual reality device.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the software development platform for recommending cloud services to a designer taught by BODMAN in view of PATEL by incorporating the VR interface for visualizing a software development platform taught by BRUDE. Since the VR device of BRUDE is configurable and BRUDE is also directed to a software development platform, the combination would have yielded predictable results. Such an implementation would merely amount to incorporation of the software development platform taught by BODMAN in view of PATEL into a specific technological environment. As taught by BRUDE (Paragraph 0026), “the virtual reality IDE allows these developers to easily visualize and understand the relationship between the code they respectively develop and the overall architecture and ecosystem of the application, which ultimately helps the developers write high-performance and bug-free code for the application in a more efficient manner.”

Regarding Claim 15, BODMAN teaches a non-transitory computer-readable medium storing instructions, the instructions comprising: one or more instructions that, when executed by one or more processors of a device, cause the one or more processors to: (See Figure 11)
receive, from a user device, priority data identifying one or more priorities that are relevant to a configuration of an application; (“As shown in GUI 400, a user may set an enterprise strategy (e.g., "Agile Supply Chain") as a monitored metric by creating and storing a record in an Enterprise Strategy table” Paragraph 0045. The “enterprise strategy” is a priority selected by a user. Also see Paragraph 0025, 0037, and Figure 3 which illustrate a cloud resources platform used to select application components relevant to a business strategy for installation by an enterprise client.)
receive, from the user device, feature data identifying one or more features related to the one or more priorities; (“the user may associate one or more enterprise unit strategies (e.g., "Reinvent supply chain technology", "Agile financial management", and the like) to an enterprise strategy (e.g., "Agile Supply Chain"), and further as shown in GUI 500, the user may also associate one or more goals (e.g., "Decrease Support Cost by 50% by FY18", "Increase Standards Compliance by 30%", and the like) to each enterprise unit strategy, thereby setting measurable and monitored targets, strategies and goals for achieving the high-level objectives of the enterprise” Paragraph 0046. The high-level objective of the enterprise (e.g. “agile supply chain”) is the priority, while the selected goals are the features related to the priority.)
identify a set of technology services to include in a reference architecture that is to be used to select at least one cloud service provider to support the application, (“Each application component 1, 2, . . . , M 320 may provide coverage in one or more capability areas or enterprise units such as IT, security, customer service, HR, finance, legal, marketing, sales, compliance, and governance” Paragraph 0039. The application components are cloud service providers (see Cloud Resources Platform 
wherein the set of technology services are identified based on the one or more priorities and the one or more features; (“artificial intelligence module 385 including a machine learning model developed based on a known dataset may be used to automatically classify, using semantic matching or another similar technique, applications and application components 1, 2, . . . , N 375 into classes corresponding to respective standardized framework capabilities and processes provided by the component, and to a predict functional coverage score provided by the component to cover the corresponding predicted standardized capability” Paragraph 0055. The application components are organized into particular classes (technology services) based on semantic matching of the metadata of the component to the priorities and features covered by the area. When a user selects a goal (i.e. feature) in Figure 5, the application components that best match the goal are determined using a machine learning model.)
…update a set of scores associated with the reference architecture… (“recommendation engine 325 may determine a maturity score (e.g., a value between 1 and 10, with 10 indicating a highest level of maturity) indicating a level of maturity of implementation of each application component 1, 2, . . . , M 320, update the maturity score depending on changes made to the application component, and store a current maturity score of each component in storage device” Paragraph 0041. “The user may set and track, on enterprise planning portal 330, a variety of monitored metrics (e.g., enterprise strategies; enterprise unit strategies; goals; objectives; targets such as target Paragraph 0042. A set of scores associated with the enterprise are available to the user. See Paragraph 0055, which further describes determining scores using a machine learning model.)
wherein a subset of the set of scores are updated to reflect one or more degrees to which one or more cloud service providers offer the one or more selected technology services; (“artificial intelligence module 385… to a predict functional coverage score provided by the component to cover the corresponding predicted standardized capability” Paragraph 0055. “analytics module 390 may provide… feedback data indicating an effectiveness score of the application component in achieving its stated value proposition” Paragraph 0056. The “functional coverage score” and “effectiveness score” are equivalent to “degrees to which one or more cloud service providers offer the one or more selected technology services”. Note. Also see the “fitness metric” in Paragraph 0030 of PATEL referenced below.)
and provide data identifying the set of scores that have been updated to be displayed via the interface of the user device to allow the set of scores to be used to select a particular cloud service provider. (“Based on overall scores generated by recommendation engine 325 for the detected application components, a ranked list of applications or components 910 may be presented to a user of client instance 315. As shown in FIG. 9, respective scores for factors such as Agility 920, Risk 930, and Cost 940, may also be presented in association with respective applications or components 
BODMAN does not teach include data that identifies the set of technology services as part of the reference architecture; provide data identifying the reference architecture to be displayed via an interface of the user device; provide configuration instructions to another device to allow the other device to use the configuration instructions to provide an interactive display of the set of technology services in a manner that is accessible by a user; receive, from the other device, data identifying one or more selected technology services, of the set of technology services, that have been selected via the interactive display of the set of technology services and updating the set of scores based on the one or more selected technology services.
However, YEN, which is directed to a user interface as a service platform, teaches include data that identifies the set of technology services as part of the reference architecture; (“FIG. 2C is an illustration of the example user interface portal 200 to account for initial user input regarding the user experience as a service platform. After selection of the solution areas and sub-categories of interest, the platform can be further configured to present different initial platform options to the designer. In an example embodiment, the designer is provided with several options, such as Platform One 242 and Platform Two 242. The designer is further provided with additional information regarding the distinctions between the platforms. For example, Platform One is indicated as desirable for designers having an emphasis on Virtual Brainstorming, SMART Templates, Third Party Tool Integration, and Gamification. To Paragraph 0044. See Figure 2C: A plurality of technology services that are part of a references architecture are presented to a user.)
provide data identifying the reference architecture to be displayed via an interface of the user device; (“FIG. 2D is an illustration of the example rich user interface 200 of the platform according to one example configuration. FIG. 2D provides the resultant user interface portal 200 if the designer selected button 246.” Paragraph 0045. See Figures 2D and 2E, which provide a reference architecture for display via a design interface.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the the service recommendation platform including various scores to aide a designer in selecting a cloud service taught by BODMAN by presenting the determined technological services and displaying a reference architecture of the enterprise to the user, as taught by YEN. Since YEN is also directed to a business software environment, the combination would yield predictable results. As suggested by YEN (Paragraphs 0021-22), such an implementation would improve the user experience by allowing a user to address a business concern regardless of experience level of the user.
However, PATEL teaches receive, from the other device, data identifying one or more selected technology services, of the set of technology services, that have been selected via the interactive display of the set of technology services (“The user interface also presents software applications available to the an end-user, and include indicia that when actuated or otherwise selected can permit the end-user to browse various categories of cloud services (e.g., software solutions) and/or receive recommendation for cloud services in one or more of such categories.” Paragraph 0053. A user selects a particular category, which corresponds to a technology service, in order to receive a recommendation for a cloud service related to that category. See Figure 6: a user can select a “Payroll” or “Labor Management” category in order to view cloud services related to that category.)
and updating the set of scores based on the one or more selected technology services. (“The solution component domain 110 can be accessed by a selection and categorization component 120 that can categorize a cloud service in such domain based at least in part on a fitness metric indicative or otherwise representative of industry alignment of the cloud service with an organization. In addition or in the alternative, the fitness metric can be indicative of an organization's predetermined activity (e.g., a business activity, such as payroll) that the cloud service can address (e.g., solve, monitor, audit, a combination thereof or the like). Categorization of one or more cloud services can include generation of information indicative or otherwise representative of effectiveness of a cloud service to address a specific organizational performance indicator, such as an organizational need” Paragraph 0030. A fitness score is generated based on a selected organizational activity, which is equivalent to a technology service. It would have been obvious in view of BODMAN, that if a user 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the service recommendation platform including various scores to aide a designer in selecting a cloud service taught by BODMAN in view of YEN by updating the scores based on a selection of a technology service desired by a user as taught by PATEL. Since BODMAN teaches updating the scores and PATEL also teaches calculation of various scores or metrics to determine the suitability of a cloud service for an organization, it would have been obvious that the scores would be updated in response to selection of a particular technology service category by the user. This would improve the user experience by allowing the designer to select a technological service without having the expertise in the particular service. As taught by PATEL (Paragraph 0009), “access can be provided to specific cloud solutions without an organization or organization officer having an understanding of the technological nature or peculiarities of a specific cloud solution, thus making curation of a cloud solution relevant to the organization or the organization officer regardless of the technological expertise thereof.”
Furthermore, BRUDE, which is directed to a virtual reality software development visualization platform, teaches provide configuration instructions to another device to allow the other device to use the configuration instructions to provide an interactive display of the set of technology services in a manner that is accessible by a user (“In particular, VR development engine 216 can generate or render a virtual reality (VR) environment that visualizes a software application and Paragraph 0040. See Figure 2 and Paragraphs 34-37: The VR device is an external device 220, such as a headset, that is in communication with a software development system 210. The VR device is configured using the configuration files from the software development system.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the software development platform for recommending cloud services to a designer taught by BODMAN in view of YEN and PATEL by incorporating the VR interface for visualizing a software development platform taught by BRUDE. Since the VR device of BRUDE is configurable and BRUDE is also directed to a software development platform, the combination would have yielded predictable results. Such an implementation would merely amount to incorporation of the software development platform taught by BODMAN in view of PATEL into a specific technological environment. As taught by BRUDE (Paragraph 0026), “the virtual reality IDE allows these developers to easily visualize and understand the relationship between the code they respectively develop and the overall architecture and ecosystem 

Regarding Claim 16, BODMAN in view of YEN, PATEL, and BRUDE further teaches wherein the other device is a smart device that includes a set of attachable components used to provide the interactive display or a particular device supporting virtual reality (VR) or augmented reality (AR) that uses a virtual environment to provide the interactive display. (BRUDE, “VR development engine 216 may visualize a software application based on its associated application data 218, such as source code and/or configuration files, among other examples. For example, VR development engine 216 may analyze the associated application data 218 to determine the overall architecture and ecosystem of the application, and VR development engine 216 may then generate a 3D representation of the application based on its overall architecture.” Paragraph 0040. The other device is a VR device such as a VR headset as shown in Figure 2.)

Regarding Claim 17, BODMAN in view of YEN, PATEL, and BRUDE further teaches wherein the set of technology services include at least one of: a database management service, an enterprise integration service, a user interface service, a machine learning service, a monitoring service, an analytics service, or a security service. (BODMAN, “may include components related to the following applications and modules: IT Service Management, Incident Management, Problem Management, Change and Release Management, Benchmarks, Cost Management, Request Configuration Management Database… Security, Security Operations, Governance, Risk and Compliance, Customer Service, Customer Service Management, Field Service Management, Knowledge Management, HR Service Delivery, Case and Knowledge Management, Employee Service Center, Employee Onboarding and Transitions.” Paragraph 0039.)

Regarding Claim 19, BODMAN in view of YEN, PATEL, and BRUDE further teaches wherein the one or more instructions, that cause the one or more processors to update the set of scores, cause the one or more processors to: provide data identifying the one or more selected technology services as input to a data model to cause the data model to output a set of service availability scores that reflect the degree to which the one or more cloud service providers offer the one or more selected technology services, wherein the set of service availability scores are the subset of the set of scores. (PATEL, “At block 1020, a group of one or more cloud services is accessed. At block 1030, fitness of at least one cloud service of the group of cloud services is evaluated for the environment based at least on the organizational criterion. Evaluating the fitness of the at least one cloud service in such a manner generates, in one aspect, at least one fitness metric for the at least one cloud service. In one aspect, evaluating the at least one cloud service comprises determining the alignment between an industry vertical associated with the organization and a cloud service of the at least one cloud service. In another aspect, evaluating the at least one cloud service can comprise determining the effectiveness of a cloud service of the at least one cloud service against an organizational need represented, at least in part, by 

Regarding Claim 20, BODMAN in view of YEN, PATEL, and BRUDE further teaches wherein the subset of the set of scores is a first subset; and wherein the set of scores include at least one of: a second subset of the set of scores that indicate one or more degrees to which the one or more selected technology services relate to the one or more features, or a third subset of the set of scores indicating one or more degrees to which the one or more selected technology services have satisfied a set of architecture requirements. (BODMAN, “one or more scores (e.g., a value between 1 and 10) for one or more factors like reduces risk, reduces cost, and improves agility; feedback data indicating an effectiveness score of the entity based on historic customer implementation of the entity;” Paragraph 0053. See Figure 9, for example, which shows a second set of scores that indicate degrees to which the one or more applications account for the features desired by the user (i.e. reducing cost, reducing risk, increasing agility). The “effectiveness score” also reads on “degrees to which one or more selected technology services have satisfied a set of architecture requirements”.)

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 

Regarding Claim 5, the closest prior art of record, BODMAN and PATEL, do not teach or reasonably suggest, in combination with the limitations of claim 1, the limitations “providing the priority data as input to a data model to cause the data model to output a set of feature scores identifying a likelihood of particular features being related to the one or more priorities; determining that a subset of the set of feature scores satisfy a threshold confidence level; identifying recommended features associated with the subset of the set of feature scores that satisfy the threshold confidence level; and providing feature data identifying the recommended features for display via the interface, wherein the feature data identifying the recommended features include the particular feature data identifying the one or more features that are to be selected”.

Regarding Claim 13, the closest prior art of record, BODMAN and PATEL, do not teach or reasonably suggest, in combination with the limitations of claim 8, the limitations “provide the priority data and the feature data as input to a data model to cause the data model to output a set of relevancy scores indicating one or more degrees to which particular technology services included in a list of technology services are relevant to the one or more priorities or the one or more features, wherein the set of technology services is included in the list of technology services, determine that a subset of the set of relevancy scores, which are associated with the set of technology services, satisfy a threshold confidence level, and identify the set of technology services based on the subset of the set of relevancy scores satisfying the threshold confidence level.”

Regarding Claim 18, the closest prior art of record, BODMAN and PATEL, do not teach or reasonably suggest, in combination with the limitations of claim 15, the limitations “provide the priority data and the feature data as input to a data model to cause the data model to output a set of relevancy scores indicating one or more degrees to which particular technology services included in a list of technology services are relevant to the one or more priorities and the one or more features, wherein the set of technology services is included in the list of technology services, determine that a subset of the set of relevancy scores, which are associated with the set of technology services, satisfy a threshold confidence level, and identify the set of technology services based on the subset of the set of relevancy scores satisfying the threshold confidence level.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pinto (US 2017/0017655 A1) teaches selecting between candidate services for an application based on a score, and updating the score based on a user selection of the service. (Abstract)
Leask (US 2017/0235662 A1) teaches a software application assessment, including presenting various scores on a user interface. (Abstract, Fig. 4A)
Chakraborty (US 2018/0232463 A1) teaches an application landscape processing system, including visualizing priority applications. (Abstract, Fig. 2, ¶ 17)
Wiener (US 2019/0306236 A1) teaches determination of an efficiency score for a cloud provider used to implement a technological service in a cloud migration. (Abstract, Figs. 4 and 10) 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI RAFAT OKASHA whose telephone number is (571)272-0675. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571) 272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/R.R.O./Examiner, Art Unit 2173                                                                                                                                                                                                        
/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173